UNITED STATES SECURITIES & EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 Commission File Number0-29711 Subjex Corporation (Exact name of issuer in its charter) Minnesota (State or other jurisdiction of incorporation or organization) 41-1596056 (IRS Employer Identification No.) 3240 Aldrich Ave S Suite 301, Minneapolis MN (Address of Principal Executive Offices) (Zip Code) 612-382-5566 (Issuer’s telephone number) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Securities registered pursuant to Section 12(b) of the Exchange Act:None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, no par value Check whether the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. [ ] Check whether the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter periods that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [X] NO [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large accelerated filer [ ]Accelerated filer [ ] Non-accelerated filer [ ]Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ]No [X] Traditional Small Business Disclosure Format: Yes [ ] No [X] As of August 16, 2010 there were140,806,887 outstandingshares of common stock, no par value. The aggregate market value of the commonstock of the issuer held by non-affiliates of the issuer on August 16, 2010 based on the closing price of the common stockas reported on the OTC Bulletin Board on such date was $32,386. SUBJEX CORPORATION INDEX
